                             IN THE U.S. DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI


 UNITED STATES of AMERICA
      Plaintiff,
 v.                                                 18-00279-01-cr-w-dgk

 MITCHELL BYRD
      Defendant.


              MOTION FOR APPOINTMENT OF SUBSTITUTE ATTORNEY

       Defendant Mitchell Byrd, by and through appointed counsel Joseph W. Vanover, moves

this Court appoint a new attorney for defendant and withdraw the undersigned from this case.

Mr. Byrd offers the following:

                                 SUGGESTIONS IN SUPPORT

   1. Mr. Byrd was first charged by Complaint on September 21, 2018 with being a felon in

       possession of a firearm. (Doc. 1). Most recently Mr. Byrd was indicted and accused of

       the following crimes: possession with intent to distribute cocaine base (two counts),

       possession of a firearm in furtherance of a drug trafficking crime, felon in possession of a

       firearm and threatening a federal official. (Doc. 29). Mr. Byrd has been denied bail. The

       case is currently on the trial docket starting April 20, 2020.

   2. Mr. Byrd's first attorney was Robert Kuchar of the Federal Public Defender's office. The

       undersigned was appointed on May 8, 2019 after Mr. Kuchar stated Mr. Byrd's interest

       was adverse to another client. (Doc. 26 and 27).

   3. Mr. Byrd has directed the undersigned to file a motion with the Court asking that a new

       attorney be appointed to represent the defendant and allowing the undersigned to

       withdraw.




         Case 4:18-cr-00279-DGK Document 50 Filed 01/31/20 Page 1 of 2
    4. Mr. Byrd has directed the undersigned to state the reason why new counsel is necessary is

        because attorney and client "do not see eye to eye."

        WHEREFORE, the Defendant, Mitchell Byrd, requests the Court grant the motion or set

it for hearing.

                                              Vanover Law LLC


                                              /s/ Joseph W. Vanover
                                              Joseph W. Vanover, #48074
                                              9800 NW Polo Dr., Ste 100
                                              Kansas City, MO 64153
                                              816-769-1948
                                              fax 816-454-3678
                                              jvanover@vanoverlaw.net
                                              Attorney for Mitchell Byrd


                                  CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the above and foregoing was transmitted to
opposing counsel of record via the CM-ECF system on the date electronically stamped on the
lower edge of this document.

                                              by:    /s/ Joseph W. Vanover
                                              Joseph W. Vanover #48074
                                              Attorney for Mitchell Byrd




          Case 4:18-cr-00279-DGK Document 50 Filed 01/31/20 Page 2 of 2
